DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claims 1-18 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterman et al. (US 2007/0260320 A1, hereinafter “Peterman”) in view of Jones et al. (US 2009/0105824, hereinafter “Jones”) in further view of Hansell et al. (US 8,252,060, hereinafter “Hansell”).
Regarding Claims 1 and 10, Peterman discloses a spinal system for implantation in an intervertebral disc space between vertebral bodies of a spine (abstract), the system comprising an insertion instrument (Figure 8, element 550), where the insertion instrument comprises a threaded portion (Figure 9, element 564, where inner shaft element 564 is potentially threaded, as inner shaft 564 is disclosed to be engageable in a bore such as securing mechanism 19 of Figure 1, as described in [0076] and securing mechanism 19 is disclosed as being a threaded hole [0066] - therefore the inner shaft 564 would need to be threaded in order to engage the hole 19), a first extended arm (Figure 9, element 568) and a second extended arm (Figure 9, element 570), where the first extended arm and second extended arm are located lateral to the threaded portion (see Figure 9). Peterman further discloses an implant (Figure 6, 201) configured to be attached to the insertion instrument by threading the threaded portion into the implant and gripping the implant between the first extended arm and the second extended arm (as described in [0075-0076]), where the implant comprises a front end and a back end (Figure 6, 207 and 209), where the front end includes a front aperture and the back end includes a back aperture (Figures 6 and 7, apertures 219), and where the threaded portion of the insertion instrument is capable of threading into either the front aperture or back aperture of the implant (as there are apertures on both the front end and back end in the embodiment of Figures 6 and 7, the instrument could attach on either end as is described in [0074]). Peterman further discloses the implant with two side walls (210 and 211) that extend from the back end to the front end, where the two side walls comprise engagement portions (216 and 218) each at the front end and the back end that are configured to receive the first and second extended arms of the insertion instrument Please note:  the device of Peterman is capable of use in a laterally approached spinal system with a lateral insertion, as this limitation is  functional in nature and the structure of the claim is met by Peterman.  
Peterman discloses the invention substantially as claimed, but does not specifically disclose the engagement portions “spaced away” from the ends.  
Jones discloses a spinal implant with engagement portions that are spaced away from both ends of the implant (see Figure 4, element 38 as described on the side of the spacer in [0027]).   It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the location of the engagement portions on the side of the spacer as is taught by Jones with the device of Peterman in order to provide a firm contact point to engage the spacer for implantation without the risk of the implant slipping out of the engagement device. 
Peterman in view of Jones discloses the invention substantially as claimed, but fails to disclose that the implant is coronally angled such that a height of the implant near the front end is lower than the height of the implant near the back end.  Hansell teaches an intervertebral spacer for lateral insertion that is coronally angled such that a height of the implant near one end is lower than the height of the implant near the other end (Figure 1). Please note:  the distinction of the front end and back end of the device in Hansell utilizes different terminology (proximal and distal, in relation to the insertion tool), however, the instrument receiving end of Hansell is the same as that of the present invention, thus could be considered the “back” end. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to angulate the implant of Peterman in view of Jones as taught by Hansell in order to provide correction for any lateral scoliotic deviation that may be present. 
Regarding Claims 6 and 15, as these are solely functional limitations and do not impart structure to the system, the device of Peterman in view of Jones in further view of Hansell is capable of insertion into the intervertebral disc space via a lateral approach (described in abstract). 
Regarding Claims 2, 8, 11, and 17, Peterman in view of Jones in further view of Hansell discloses the invention as described above, and Peterman discloses the implant with a hollow interior portion (cavity, as described in [0080]) for receiving grafting materials.
Regarding Claims 3, 7, 12, and 16, Peterman in view of Jones in further view of Hansell discloses the invention as described above, and Peterman discloses an implant with a tapered front end (see Figure 6 where both ends are tapered).
Regarding Claims 4, 9, 13, and 18, Peterman in view of Jones in further view of Hansell discloses the invention as described above, and Peterman discloses an implant with a first side wall (Figure 6, 211) and a second side wall (Figure 6, 210) that extend between the front end and the back end, where the first side wall comprises a straight wall and the second side wall comprises an arced wall that is convex in relation to the straight wall.
Regarding Claims 5 and 14, Peterman in view of Jones in further view of Hansell discloses the invention as described above, and Peterman discloses an implant with a first pair of lateral instrument attachment portions positioned near the front end and a second pair of lateral instrument attachment portions positioned near the back end (Figure 7, 216 and 218).
Response to Arguments
Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive.
Regarding the argument that the amended claims reciting that the engagement portions are “each spaced away from both the front end and the back end” gets over the prior art of Peterman, the examiner respectfully disagrees.  The applicant’s specification describes the engagement portions positioned in “close proximity to the front end and the back end” in [0006], the sidewalls 22 and 24 as “configured with instrument attachment portions 26 near the front end 14 and the back end 16,” the implant provided with attachment portions on the side walls of the front end and the back end” in [0015], but does not define how the engagement portions are “each spaced away from both the front end and the back end” as is claimed.  The specification appears to emphasize the proximity of the engagement portions to the end of the device as opposed to the engagement spaced away from the ends. Nonetheless, the examiner has shown as described above that the combination of Peterman in view of Jones in further view of Hansell meets the newly added claim limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE L NELSON/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774